                                                            1    ARIEL STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            6    Email: natalie.winslow@akerman.com
                                                            7    Attorneys for U.S. Bank National Association, not in
                                                                 its individual capacity but solely as Trustee of NRZ
                                                            8    Recovery Trust and Ditech Financial, LLC
                                                            9
                                                                                                  UNITED STATES DISTRICT COURT
                                                            10
                                                                                                          DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12   CHARLES S. GARNER, and CATHY J.                            Case No. 3:20-cv-00704-MMD-WGC
AKERMAN LLP




                                                                 GARNER, husband and wife,
                                                            13
                                                                                                 Plaintiff,                 STIPULATION AND ORDER TO STAY
                                                            14                                                              PROCEEDINGS
                                                                 vs.
                                                            15                                                              (FIRST REQUEST)
                                                                 DITECH FINANCIAL, LLC, a Delaware
                                                            16   Limited Liability Company, BENEFICIAL
                                                                 MORTGAGE CO. OF NEVADA; U.S. BANK
                                                            17   NATIONAL ASSOCIATION, NOT IN ITS
                                                                 INDIVIDUAL CAPACITY BUT SOLELY AS
                                                            18   TRUSTEE OF NRZ RECOVERY TRUST; and
                                                                 all persons unknown, claiming any legal or
                                                            19   equitable right, title, estate, lien, or interest in the
                                                                 property described in the complaint adverse to
                                                            20   plaintiffs' title, or any cloud on plaintiffs' title
                                                                 hereto, named as DOES 1 through 50, inclusive,
                                                            21
                                                                                                 Defendants.
                                                            22

                                                            23            Charles S. Garner and Cathy J. Garner (the Garners) and defendant U.S. Bank National

                                                            24   Association, not in its individual capacity but solely as Trustee of NRZ Recovery Trus stipulate to

                                                            25   stay the current litigation. The parties are in the process of evaluating whether settlement of the

                                                            26   claims in this litigation is possible.

                                                            27   ...

                                                            28   ...


                                                                 {56510618}
                                                                                                                       Charles S. Garner v. Ditech Financial, LLC et al.,
                                                                                                                                             3:20-cv-00704-MMD-WGC


                                                            1             The current settlement offer requires the Garners to place the subject property for sale, with a

                                                            2    close of escrow date by July 30, 2021. Given the possibility of settlement in this case, including the

                                                            3    proposed close of escrow date by July 30, 2021, the parties request a brief stay of the proceedings to

                                                            4    allow the parties to continue to explore settlement without incurring additional fees and costs for

                                                            5    continued litigation.

                                                            6             Accordingly, the parties stipulate to stay further proceedings in the case until August 2, 2021.

                                                            7    The parties anticipate either: 1) filing a stipulation and order for dismissal at the conclusion of the

                                                            8    stay; or 2) preparing a joint status report to reset the discovery/dispositive motion deadlines if the

                                                            9    parties cannot settle the case by August 2, 2021.

                                                            10            DATED this 2nd day of June, 2021.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                                   AKERMAN LLP                                           THE LAW OFFICE OF CAROLE M. POPE
AKERMAN LLP




                                                            12
                                                                   /s/ Natalie L. Winslow                                /s/ Carole M. Pope
                                                            13     ARIEL STERN, ESQ.                                     CAROLE M. POPE, ESQ.
                                                                   Nevada Bar No. 8276                                   Nevada Bar No. 3779
                                                            14     NATALIE L. WINSLOW, ESQ.                              301 Flint St.
                                                                   Nevada Bar No. 12125                                  Reno, NV 89501
                                                            15
                                                                   1635 Village Center Circle, Suite 200
                                                            16     Las Vegas, Nevada 89134                               Attorneys for Charles S. Garner and Cathy J.
                                                                                                                         Garner
                                                            17     Attorneys for U.S. Bank National Association,
                                                                   not in its individual capacity but solely as
                                                            18     Trustee of NRZ Recovery Trust and Ditech
                                                                   Financial, LLC
                                                            19

                                                            20

                                                            21                                                   ORDER

                                                            22            IT IS SO ORDERED:
                                                            23                                          _________________________________________
                                                            24                                          UNITED STATES DISTRICT COURT JUDGE
                                                                                                        Case No. 3:20-cv-00704-MMD-WGC
                                                            25

                                                            26                                                   6/2/2021
                                                                                                        DATED: _________________________________
                                                            27

                                                            28
                                                                 {56510618}                                        2
